Citation Nr: 1100725	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  05-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from August 1973 to 
July 1977. 

This matter arises to the Board of Veterans' Appeals (Board) from 
a January 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
that in pertinent part, denied service connection for PTSD.
 
In April 2010, the Board remanded the case for development.  


FINDING OF FACT

1.  A diagnosis of PTSD due to a non-combat stressor has been 
offered. 

2.  Credible supporting evidence of a non-combat PTSD stressor 
has been offered.  

3.  A diagnosis of depression, not otherwise specified (NOS), has 
been offered.  

4.  Competent, credible, and persuasive medical evidence 
dissociates depression, NOS, from active service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Depression, NOS, was not incurred in active service, nor is 
it secondary to service-connected disability.  38 U.S.C.A. 
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); § 5103 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
substantially complied with.  

Because the outcome is favorable with respect to service 
connection for PTSD, it appears that VA's duty to assist the 
Veteran in developing this claim has been satisfied and that VA's 
duty to provide notice concerning what evidence VA intends to 
obtain and what evidence the Veteran must submit has been met, 
and VA's duty to ensure compliance with all remand orders has 
been satisfied. 

With respect to service connection for depression, VA must notify 
and assist the claimant in substantiating the claim.  38 U.S.C.A. 
§§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided notice letters in December 2002 and December 2004.  A 
notice letter sent in March 2007 informed the Veteran of the five 
elements of a service connection claim, as set forth by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
remanded the case since then and a supplemental statement of the 
case was issued in September 2010.  Thus, no unfair prejudice 
will result from the Board's handling of the claim at this time.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

With respect to the claim for service connection for depression, 
all necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private treatment reports.  The claimant was afforded a VA 
compensation examination in June 2010.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the claimant 
is required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

In order to establish service connection for a disability, the 
evidence must show that it resulted from a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. § 
1154(b), but, because the claim may be granted regardless of 
whether the Veteran served in combat, he need not be afforded 
this consideration.  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran engaged 
in combat with the enemy, and the claimed stressor is related to 
that combat, his lay testimony-alone-may establish the 
occurrence of the claimed in-service stressor in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. § 3.304(f) 
(2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non-service-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The 
revised § 3.310(b) provides the following: 

Any increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the non-service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the non-service-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing the 
current level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection may be 
made.  Because the claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, as that version favors the 
Veteran.

The Veteran's DD-214 reflects that he served as an aviation 
mechanic, but does not reflect that he earned a military 
decoration that suggests participation in combat.  The Veteran 
has not claimed that his stressors occurred in combat.  His 
service treatment reports reflect that he was hospitalized on May 
26, 1974, after being beaten-up by six men.  He was released to 
duty on May 29, 1974.  His service personnel records reflect that 
he was placed in custody 7 days in February 2006 pursuant to a 
non-judicial punishment action, but there is no evidence of being 
beaten while in the brig.  His STRs reflect that he was given a 
physical examination for the brig and was found fit.  

In June 2002, the Veteran requested service connection for PTSD.  
He thought PTSD arose in March 1975.  

In January 2003, the Veteran reported the fearsome and stressful 
environment of working on the flight deck of an aircraft carrier, 
including his recollection of fatalities.  He felt that this 
might have caused PTSD.  He submitted VA treatment reports and a 
VA hospital report.  The hospital report notes an admission 
diagnosis of PTSD on October 8, 2002.  A secondary Axis I 
diagnosis of depression was offered.  Substance-induced mood 
disorder and ethanol abuse were also offered as diagnoses on Axis 
I.  The report notes a history of multiple psychiatric admissions 
and prescriptions for psychotropic medication. 

A November 2002 VA mental health report, signed by another 
psychiatrist, offers assessments of PTSD, depression NOS, 
substance-induced mood disorder, and ethanol abuse, in that 
order.  

The RO denied service connection for PTSD in January 2004.  The 
decision notes that a confirmed diagnosis of PTSD has been 
offered, but that a claimed stressor could not be corroborated.  

Social Security Administration records reflect that a disability 
from working due to a primary diagnosis of chronic anxiety has 
existed from August 31, 1986.  A secondary diagnosis of 
personality disorder was offered.  

A November 2004 VA examination report reflects a history of PTSD 
and depression and notes that the Veteran tried psychotropic 
medication for such.  In November 2004, a VA clinical 
psychologist examined the Veteran and noted that he currently 
received psychotropic medications in the form of anti-
depressants, benzodiazepines, and anti-psychotics.  He had 
attended PTSD group therapy.  He had gone for over four years 
without a psychiatric hospitalization.  The diagnoses were PTSD, 
dysthymia, narcissistic personality, and alcohol abuse.  

A September 2006 VA psychiatric consultation report contains an 
Axis I primary diagnosis of major depression.  The secondary 
diagnosis was chronic PTSD, with substance abuse as a tertiary 
diagnosis.  

In October 2006, the Veteran reported that during service aboard 
an aircraft carrier he feared being sucked into a jet engine-
intake.  He reported that he began drinking heavily during that 
time.  He stated. "The flight deck is most definitely a combat 
related experience."  He noted that he was placed in the brig 
for striking his superior.  He reported that he dreams of being 
tortured in the brig.  In another October 2006 submission, he 
reported that while in the brig he was beaten up.  

In February 2008, the Veteran reported being placed in the brig 
aboard ship for 21 days and of being beaten while in the brig.  
In January 2009, he reported that flight deck work was stressful, 
that there was friction between naval personnel and Marine Corps 
personnel aboard ship, and that his time in the brig was filled 
with harassment from the Marine Corps guards.  

In January 2009, the RO received official records that reflect 
that the ship was underway on deployment cruises during the times 
the Veteran reported stressful events aboard the ship.  The RO 
also received additional VA out-patient treatment reports that 
contain numerous diagnoses of PTSD.  

A March 2009 VA "Pharmacy Medication MGT Note" reflects, 
"Patient reported various stressors", but the report itself 
does not mention what those stressors are.  The assessments were 
adjustment disorder with mixed anxiety and depressed mood, 
chronic.  PTSD was not mentioned.  

In July 2009, the RO received private medical reports from 
William Beaumont Hospital.  A May 1995 report notes a reported 
history of PTSD and other mental disorders as early as 1983.  

In April 2010, the Board remanded the case, requesting that a VA 
examiner determine whether the Veteran had PTSD due to an in-
service assault.  The Board requested that the examiner address 
whether the personnel records demonstrate a decline in 
performance consistent with an assault.  The examiner was 
directed to comment on the approximate date of onset and etiology 
of any diagnosed psychiatric disorder found.  

The requested examination was performed in June 2010.  During the 
examination, the Veteran mentioned having been incarcerated 
aboard ship for a week for fighting aboard ship.  He specifically 
reported that his stressor was the dangerous working environment 
and equipment aboard ship.  The examiner noted that the Veteran 
was currently medicated with anti-depressant and anti-anxiety 
medications.  The examiner listed mirtazapine, Citalopram, 
Valium(r), and Quetiapine as the current medications.  The examiner 
mentioned that the Veteran did not report an "in-service 
assault" as had been mentioned by other examiners.  The examiner 
concluded that the PTSD diagnostic criteria were not met and that 
the only Axis I diagnosis was depression, NOS.  No other Axis I 
diagnosis was offered.  The examiner dissociated depression, NOS, 
from active military service and felt that it was caused by 
substance abuse.  

Regardless of whether the June 2010 examiner found PTSD, as noted 
by the RO in its January 2004 rating decision, a confirmed 
diagnosis of PTSD is of record.  In fact, diagnoses of PTSD 
appear in the record numerous times.  Very few mental health 
providers have not found PTSD.  Therefore, the June 2010 VA 
compensation examination report that finds no PTSD must be 
weighed against all the reports that do find PTSD.  Because PTSD 
has been competently, credibly, and persuasively diagnosed many 
times during the appeal period, and because a claimed PTSD 
stressor, that of exposure to aircraft carrier flight-deck 
hazards (and, perhaps, of having been beaten up), has been 
corroborated by credible supporting evidence, the criteria for 
service connection for PTSD are met.  After consideration of all 
the evidence of record, because a diagnosis of PTSD based on a 
verified non-combat stressor has been offered numerous times 
during the appeal period, the Board must grant the claim.  

Service connection for any other acquired psychiatric disorder is 
also in question.  The recent examiner offered a diagnosis of 
depression NOS, but dissociated it from active military service.  
The Board finds this opinion to be based on correct facts and 
supported by rationale.  Therefore, it is persuasive.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded no 
weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(medical opinion based upon an inaccurate factual premise has no 
probative value).  A medical opinion "must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  

The Board must also address the competency, credibility, and 
probative value of all lay evidence.  38 U.S.C.A. § 7104(d) (1) 
(West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is 
competent with respect to observance of symptoms readily 
observable and it is credible, as there is no indication of lack 
of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 
(2005).  In some circumstances lay evidence may establish a 
diagnosis or etiology.  38 C.F.R. § 3.159.  Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is 
competent if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  In 
this case, the medical opinion does not support service 
connection for depression, thus, any lay evidence of such is 
unpersuasive.    

After considering all the evidence of record, the Board finds 
that the preponderance of it is against service connection for 
depression, NOS.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. 






ORDER

Service connection for PTSD is granted.

Service connection for Depression, NOS, is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


